IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,529-02




EX PARTE FRANK HENNIGAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07CR1337 IN THE 405TH DISTRICT COURT
FROM GALVESTON COUNTY




           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to four years’ imprisonment. He did not appeal his conviction.
            Applicant contends that a parole panel abused its discretion when it voted not to release him. 
This claim is without merit and is denied. See Ex parte Geiken, 28 S.W.3d 553, 558 (Tex. Crim.
App. 2000)(noting that an inmate in Texas does not have a liberty interest in being released to
parole). Applicant also contends that we should reconsider the claims raised in his previous
application. We decline to do so and dismiss his remaining claims. Tex. Code Crim. Proc. art.
11.07, § 4. Accordingly, this application is denied in part and dismissed in part.


Filed: May 12, 2010
Do not publish